            Case 1:16-cv-08490-VSB Document 64 Filed 10/03/18 Page 1 of 3



 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
                                                                                       10/3/2018
ROLANDO TAYUN,                                             :
                                                           :
                                        Plaintiff,         :
                                                           :         16-CV-8490 (VSB)
                      -against-                            :
                                                           :               ORDER
JMFF LLC d/b/a DORLAN’S TAVERN &                           :
OYSTER BAR, FERNANDO DALLORSO,                             :
JEREMY DAHM, MATTHEW ANDREWS, and :
FRANK CASANO,                                              :
                                                           :
                                        Defendants.        :
                                                           :
---------------------------------------------------------- X
 VERNON S. BRODERICK, United States District Judge:

         On June 1, 2018, the parties informed me that they had reached a settlement in this Fair

Labor Standards Act (“FLSA”) case. (Doc. 58.) On June 5, 2018, I entered an Order discontinuing

this matter without prejudice to restoring the action to my docket if the application to restore was

made within thirty days. (Doc. 59.) On July 5, 2018, counsel for Plaintiff made a timely

application to reopen this case. (Doc. 62.)

          Parties may not privately settle FLSA claims with prejudice absent the approval of the

district court or the Department of Labor. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 200 (2d Cir. 2015). Rather, the parties must satisfy this Court that their settlement is “fair and

reasonable.” Velasquez v. SAFI-G, Inc., No. 15cv3068, 2015 WL 5915843, at *1 (S.D.N.Y. Oct. 7,

2015).

         In order to determine whether an agreement is fair and reasonable under the FLSA, I must:

                consider the totality of circumstances, including but not limited to the
                following [five] factors: (1) the plaintiff’s range of possible recovery; (2)
                the extent to which “the settlement will enable the parties to avoid
                anticipated burdens and expenses in establishing their respective claims
                and defenses”; (3) the seriousness of the litigation risks faced by the
                parties; (4) whether “the settlement agreement is the product of arm’s
           Case 1:16-cv-08490-VSB Document 64 Filed 10/03/18 Page 2 of 3



               length bargaining between experienced counsel”; and (5) the possibility of
               fraud or collusion.

Beckert v. Rubinov, No. 15 Civ. 1951(PAE), 2015 WL 6503832, at *1 (S.D.N.Y. Oct. 27, 2015)

(quoting Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)). And, if the

settlement agreement includes a provision for attorney’s fees, I must “separately assess the

reasonableness of plaintiffs’ attorney’s fees.” Lliguichuzcha v. Cinema 60, LLC, 948 F. Supp. 2d

362, 366 (S.D.N.Y. 2013). In order to aid in this determination, “counsel must submit evidence

providing a factual basis for the [attorney’s fees] award.” Beckert, 2015 WL 6503832, at *2.

       Therefore, it is hereby:

       ORDERED that my previous Order discontinuing this matter, (Doc. 59), is overruled and

withdrawn and Plaintiff’s motion to reopen the case, (Doc. 62), is GRANTED.

       IT IS FURTHER ORDERED that within thirty (30) days of the date of this Order the parties

shall provide this Court with the terms of the settlement in order to ensure that, in compliance with

the FLSA, they are fair and reflect a reasonable compromise of disputed issues.

       IT IS FURTHER ORDERED that, along with the terms of the settlement, the parties provide

this court with a joint letter of no more than three (3) pages explaining why they believe the

settlement reflects a fair and reasonable compromise of disputed issues. Such letter should include,

but need not be limited to, information concerning the five (5) factors identified in Beckert.

       IT IS FURTHER ORDERED that, if the agreement includes a provision for attorney’s fees,

the parties submit evidence providing a factual basis for the attorney’s fees award. Such basis

should include “contemporaneous billing records documenting, for each attorney, the date, the

hours expended, and the nature of the work done.” Lopez v. Nights of Cabiria, LLC, No. 14-cv-

1274 (LAK), 2015 WL 1455689, at *7 (S.D.N.Y. Mar. 30, 2015).
         Case 1:16-cv-08490-VSB Document 64 Filed 10/03/18 Page 3 of 3



SO ORDERED.

Dated:      October 3, 2018
            New York, New York
                                         ________________________________
                                         Vernon S. Broderick
                                         United States District Judge
